Citation Nr: 0623694	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  03-13 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for sarcoidosis with 
skin plaque, currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for joint disease of 
each hand, currently rated 10 percent disabling, including 
entitlement to a separate rating for each hand.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from November 1984 to April 
1985, October 1986 to September 1988, and from August 1993 to 
November 1995.

This appeal is from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).

The Board of Veterans' Appeals remanded the issues on appeal 
in December 2004.  At that time, the Board noted that the 
veteran January 2001 statement was raising the matter of 
entitlement to an earlier effective date for service 
connection for joint disease of his hands and his February 
2003 statement raising claims for service connection for 
hearing and sinus conditions.  VA has not taken action on 
these matters.  They are again referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran's skin plaques associated with sarcoidosis 
have at no time manifested ulceration or systemic or nervous 
manifestations, or been exceptionally repugnant, nor has 40 
percent or more of the area of the whole or of the exposed 
area of the body been involved, nor has condition been 
treated with any systemic therapy.

2.  The veteran's hands have mild degenerative changes 
associated with sarcoidosis, shown by x ray study, full range 
of motion, full strength, pain without limitation of motion 
with increased use, occasional and occasional swelling.


CONCLUSIONS OF LAW

1.  The schedular criteria for rating greater than 30 percent 
for sarcoidosis with skin plaques are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.118, 
Diagnostic Code 7806 (2001 & 2005).

2.  The schedular criteria for a rating greater than 10 
percent for degenerative disease of the right hand compatible 
with sarcoidosis are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.71a, Diagnostic Code 
5099-5002 (2005).

3.  The schedular criteria for a 10 percent rating for 
degenerative disease of the left hand compatible with 
sarcoidosis are met.    38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.71a, Diagnostic Code 5099-5002 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Ratings

Determination of entitlement to an increased rating is based 
on all of the medical evidence of record, including relevant 
medical history.  The medical findings are compared to the 
criteria in the VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (2005), to determine the extent to which a 
service-connected disability adversely affects the ability of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. §§ 4.2, 4.10 (2005).  
However, "where an increase in the disability rating is at 
issue, the present level of the disability is the primary 
concern.  . . .  [T]he regulations do not give past medical 
reports precedence over current findings."  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's sarcoidosis has been inactive during the period 
pertinent to the claims on appeal.  Consequently, the ratings 
in effect and under appellate review are for extra-pulmonary 
residuals of sarcoidosis.  See 38 C.F.R. § 4.97, Diagnostic 
Code 6846 (2001 & 2005).

A.  Skin

The veteran is rated 30 percent disabled by sarcoidosis 
manifested as skin plaques.  This skin condition is rated as 
eczema, as are most benign dermatological conditions not 
otherwise listed in the VA rating schedule.  See 38 C.F.R. 
§ 4.118 (2005).  VA amended the rating criteria for eczema 
during the pendency of the veteran's claim, effective August 
30, 2002.  See 67 Fed. Reg. 49590 (July 31, 2002).  
Comparison of the older criteria, see 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2001), with the newer criteria, 
Diagnostic Code 7806 (2005), and comparison of each set of 
criteria with the evidence of record shows that no difference 
in rating the veteran's skin condition results by application 
of either set of rating criteria.  Under either, the 
preponderance of the evidence is against awarding an 
increased rating.

Historically, the course of the veteran's skin plaques can be 
traced in VA compensation examinations of March 1989, when 
his skin was normal; June 1991, when there were several 
round, smooth scars suggestive of healed erythematous 
nodules; May, 1996, when lesions varying from a few 
millimeters to 1.5 centimeters in diameter over the upper and 
lower extremities and posterior chest and upper lumbar area 
of the back were diagnosed as related to sarcoidosis.

The current 30 percent rating resulted from a January 1997 VA 
examination that found multiple, itchy, deeply pigmented 
plaque-like lesions over both lower legs.  The largest 
measured 10 x 8 centimeters on the right anteriolateral 
aspect of the lower leg and adjacent ankle, and several 
smaller plaques over the right upper lateral arm of one to 
two centimeters diameter, all exfoliating dead skin.  Color 
photographs from this examination are of record.  They 
comport well with the written description of the appearance 
of the condition.

VA examination of August 1998 described the skin as 
unremarkable except for some darkly pigmented lesions varying 
from one to three centimeters, primarily on the arms, dorsum 
of the hands, and medial surfaces of the legs around the 
ankles.  Photographs of record taken in conjunction with this 
examination comport well with the written description.  The 
skin condition appears much less severe than in January 1998.

The veteran had VA examinations in conjunction with the 
current claim for increased rating in March 2001, February 
2003, and May 2005.  His skin was noted in VA outpatient 
notes of July 2000 and February 2001.  The salient feature of 
the above history, especially of the January 1997 and the 
August 1998 reports and photographs, is that it provides a 
sound basis for comparing the course of the condition as 
described in the 2001, 2003, and 2005 VA examinations.

Prior to the amendment of the rating criteria for eczema, the 
next higher rating for was 50 percent.  A 50 percent rating 
was warranted for ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2001).  The veteran has never presented more severely 
than was seen in January 1997.  The March 2001 examiner 
described lesions significantly less severe than those for 
which the veteran was rated 30 percent disabling.  Ulceration 
was not and had never been reported.  Even if the exfoliating 
area involved were deemed extensive, there were not systemic 
or nervous manifestations, and the condition was not 
exceptionally repugnant.  In this last regard, the opinion of 
this fact finder is that the condition shown in the January 
1997 photographs was not exceptionally repugnant.  The 
January 1997 written report was an accurate description of 
the condition shown in the photographs, and the condition in 
March 2001, as described, was less unsightly than it was in 
January 1997, hence the conclusion it was not exceptionally 
repugnant in January 2001.

The condition of the skin noted in the July 2000 and February 
2001 outpatient records did not meet or nearly approximate, 
see 38 C.F.R. § 4.7 (2005), the criteria for 50 percent 
rating.  Thus, none of the evidence showing the status of the 
veteran's sarcoidosis with plaques shows entitlement to a 
rating greater than 30 percent under the rating criteria 
effective prior to August 30, 2002.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2001).

The newer rating criteria provide a 60 percent rating as the 
next rating above 30 percent.  A 60 percent rating requires 
that the service-connected skin condition cover more than 40 
percent of the entire body or more than 40 percent of the 
exposed areas affected, or; that there be constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12 month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2005).  The 
February 2003 and May 2005 VA examinations show the veteran 
meet none of these criteria.  The February 2003 examination 
did not report the percentage of the whole or the exposed 
part of the body affected, but the description is of a 
smaller affected area than the May examination 2005 
described, and the May 2005 examiner reported that five 
percent of the entire body and none of the exposed body was 
affected.  The veteran has never had systemic treatment for 
the skin condition.  He stated he had had no treatment during 
the past year.

In sum, the preponderance of the evidence is against 
entitlement to a 60 percent rating for sarcoidosis with skin 
plaque under the newer rating criteria.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2005).

B.  Hands

VA amended the rating criteria for limitation of motion of 
fingers during the pendency of the appeal, effective August 
26, 2002.  67 Fed. Reg. 48784-87 (July 26, 2002).  Compare 
38 C.F.R. § 4.71a, Diagnostic Codes 5216 through 5230 (2002) 
with Diagnostic Codes 5216 through 5227 (2005).  The evidence 
of record is dispositive that none of the older or the newer 
rating criteria for limitation of motion of the fingers, or 
any of them, apply to this case.  The veteran's hands are 
properly rated as for a group of minor joints, 38 C.F.R. 
§ 4.45(f) (2005), with rheumatoid arthritis and ranges of 
motion of each joint too great to rate any joint for 
limitation of motion of that joint.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5002 (2005).

VA rated the veteran 10 percent disabled for joint disease of 
each hand compatible with sarcoidosis.  VA examination of 
January 1997 noted the veteran's complaint of stiff hands in 
the morning.  The examination found painful joints in each 
hand without nodular deformity of any joint.  August 1998 VA 
examination found the hands essentially normal for all 
joints, joint motion, and strength.  VA resolved benefit of 
the doubt as between the two examinations and the veteran's 
reports of pain and rated both hands as rheumatoid arthritis, 
see 38 C.F.R. § 4.71a, Diagnostic Code 5002 (2005), awarding 
a single 10 percent rating for both hands as a group of minor 
joints.

Subsequent VA examinations of March 2001, February 2003, and 
May 2005 have consistently and repeatedly noted the veteran's 
complaints of chronic stiffness and soreness of the hands, 
felt consistent with sarcoidosis.  Each examiner has found 
the veteran's hands to have full range of pain-free motion 
and full grip strength of both hands.  The May 2005 examiner 
noted complaint of constant pain in the right hand and 
occasional pain and swelling in the left.  Examination 
revealed some swelling of the right thumb, a tender, free 
moving nodule at the base of the right thumb, and absolutely 
full range of extension and flexion and full grip strength.  
The February 2003 and May 2005 examiner (same physician) 
noted that increased symptoms during flare-ups with use 
resulting in loss of motion was possible, but beyond medical 
reasonableness to speculate how much.  Repetitive motion did 
not increase symptoms on examination.  The veteran reported 
he did not lose any time from his employment because of his 
hands.  X-ray studies of October 1999, February 2003, and May 
2005 all found mild degenerative changes.  The x ray studies 
show essentially no change over time.  All diagnoses were of 
degenerative changes of the hands compatible with 
sarcoidosis.

The February 2003 and May 2005 examinations noted complaints 
and symptoms of carpal tunnel syndrome.  The veteran told the 
May 2005 examiner that his primary care physician told him he 
has carpal tunnel syndrome and recommended the right wrist 
brace he wore.  The veteran is not rated for carpal tunnel 
syndrome, and there is no evidence his neurological symptoms 
of numbness and tingling in some fingers are other than 
symptoms of carpal tunnel syndrome.  The veteran's joint 
disease related to sarcoidosis is not rated based on 
neurological symptoms.

The preponderance of this evidence is that neither of the 
veteran's hands is compensably disabled for limitation of 
motion.  Diagnostic Code 5002.  Rather, the rating in effect 
is for pain due to an identified underlying joint pathology, 
see 38 C.F.R. § 4.59, which warrants a minimum 10 percent 
rating.  In the absence of demonstrable increase in 
functional impairment from repetitive use or fatigability, 
see 38 C.F.R. § 4.45, or further loss of range of motion with 
flare-ups, see DeLuca v. Brown, 8 Vet. App. 202 (1995), there 
is no basis for a rating greater than 10 percent for either 
hand.

Regulation provides that compensation for rheumatoid 
arthritis is for each affected major joint or group of minor 
joints.  38 C.F.R. § 4.45(f) (2005).  The hand is a group of 
minor joints.  Id.  There is no rationale for a single 10 
percent rating for both hands, because each hand comprises a 
group of minor joints.  Each hand can be noncompensably 
disabled, or it can be compensably disabled.  Thus, one hand 
could be compensably disabled and the other not.  Where VA 
found the veteran's hands compensably disabled without 
distinction, regulation provides that each have a 10 percent 
rating.  This decision will order the same.

Whereas the convention in VA appellate decisions is to grant 
or deny claims, the following order provides the denial of an 
increased rating for the right hand and for the grant of a 
separate rating for the left hand.  The order could as well 
and logically state denial of an increased rating for the 
left hand and grant a separate rating for the right hand.  
The intent is to effect the separate 10 percent ratings of 
each hand and to deny a rating greater than 10 percent for 
either hand.

II.  Duty to Notify and to Assist

VA notified the veteran of the information and evidence 
necessary to substantiate his claims in letters of February 
2001, October 2002 and December 2004.  The letters identified 
which information and evidence the veteran was to produce and 
which information and evidence VA would attempt to obtain on 
his behalf.  None of these letters explicitly requested the 
veteran to submit evidence currently in his possession.  Each 
informed him of his ultimate responsibility to produce any 
private evidence he wished VA to consider.  The October 2002 
letter informed the veteran that it was to his advantage to 
ensure that VA received evidence as soon as possible.  The 
December 2004 letter noted that if the veteran chose not to 
authorize VA to obtain any privately held evidence, he could 
obtain it himself.  Together, these statements reasonably and 
adequately informed the veteran that evidence necessary to 
substantiate his claim included evidence in his possession 
for him to know to submit any such evidence to prosecute his 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 118-19 
(2004).  Whereas the veteran's claims were for increased 
ratings, adequate notice did not include informing the 
veteran of the rating aspect of VA compensation claims.  None 
of the letters notified the veteran of the effective date 
aspect of VA compensation claims.  See Dingess v. Nicholson, 
19Vet. App. 473 (2006).  The veteran's January 2001 statement 
addressing the matter of an effective date shows his actual 
knowledge of that element of VA claims.  Consequently, he has 
suffered no prejudice from VA's omission of explicit notice 
of that aspect of his claims.  VA has adequately notified the 
veteran how to prosecute his claim for him to be an active 
participant in prosecution of the claims.  VA has discharged 
its notice requirements, 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005), without prejudicing the 
veteran's case.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).

VA has obtained all evidence of which it had notice.  There 
has been no failure to obtain evidence of which it must 
notify the veteran.  VA examined the veteran in conjunction 
with the claims on appeal on three occasions and obtained 
needed medical opinions.  VA has discharged its duty to 
assist the veteran to obtain evidence to substantiate his 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (e) (2005).


ORDER

A rating greater than 30 percent for sarcoidosis with skin 
plaque is denied.

A rating greater than 10 percent for joint disease of the 
right hand is denied.

A 10 percent rating for joint disease of the left hand is 
granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


